Citation Nr: 1210503	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for nicotine dependence.

2.  Entitlement to service connection for nicotine dependence.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to August 1972.  He had no foreign service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's request to reopen his claim for service connection for nicotine dependence and denied the claim on its merits.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This matter had been remanded by the Board in July 2010 to allow a RO hearing to be scheduled.  The Veteran testified before the undersigned at an August 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Veteran argued in an April 2009 statement that the previous denial of his claim for nicotine dependence was improper as he was not afforded a VA examination.  As discussed below, this claim was last denied in a June 2005 decision.  It is not clear from this statement whether the Veteran intended to file a motion alleging  clear and unmistakable error (CUE) in the Board's June 2005 decision.  The Veteran is advised that the proper way to assert error in this final decision would be through an allegation, filed at the Board, that the June 2005 Board decision contained CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2011).  The Veteran is also advised that such a motion must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000). 

Additional evidence pertinent to the claims on appeal was submitted subsequent to the issuance of the March 2009 statement of the case (SOC).  RO consideration of this evidence was waived by the Veteran in September 2011.  See 38 C.F.R.            § 20.1304 (2011). 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for nicotine dependence was last denied in June 2005 Board decision as the evidence of record did not establish a nexus between this disability and service.

2.  Evidence submitted since the June 2005 Board decision includes information pertaining to a fact necessary to substantiate the claim (i.e., a nexus between nicotine dependence and the Veteran's service), the absence of which was the basis of the previous denial.

3.  The instant claim for service connection for nicotine dependence was received in  May 2007 and service connection for such a disability is prohibited as a matter of law.


CONCLUSIONS OF LAW

1.  The June 2005 Board decision, which denied service connection for nicotine dependence, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

2.  Evidence received since the June 2005 Board decision, which denied service connection for nicotine dependence, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for entitlement to service connection for nicotine dependence have not been met.  38 U.S.C.A. §§ 1110, 1103 (West 2002); 38 C.F.R. §§ 3.303, 3.300 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the Board's favorable disposition of the Veteran's request to reopen a claim for service connection for nicotine dependence, the Board finds that all notification and development actions needed to fairly adjudicate this appeal had been accomplished.

The Board notes that the Veteran's reopened claim for service connection for nicotine dependence will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.   The General Counsel has reasoned that there was no reasonable possibility that such a claim could be substantiated. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Notwithstanding any other provision of the law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service for the purposes of Title 38 on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.   38 U.S.C.A.          § 1103. 

For claims based on the effects of tobacco products received by VA after June 9, 1998, a disability or death will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.   For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  These provisions do not prohibit service connection if: (1) The disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.   For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) The disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) Secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).  38 C.F.R. § 3.300.

For claims for secondary service connection received by VA after June 9, 1998, a disability that is proximately due to or the result of an injury or disease previously service-connected on the basis that it is attributable to the veteran's use of tobacco products during service will not be service-connected under § 3.310(a).  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen Criteria

A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

Nicotine Dependence Claim

A June 2005 Board decision denied the Veteran's claim for service connection for nicotine dependence as there was no nexus between this disability and service.  The June 2005 Board decision was final when issued.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104.  

Evidence considered in the June 2005 Board decision included the Veteran's service treatment records, various lay statements, various private treatment records and a December 2004 VA opinion.

A May 1970 service entrance examination and a May 1972 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to nicotine dependence.

A September 1997 private discharge summary indicated that the Veteran was a heavy cigarette smoker.  A second September 1997 private treatment note stated that the Veteran had been a smoker for 30 years.

Multiple lay statements received in March 1998 indicated that the Veteran did not use tobacco products prior to service and that he began smoking daily during service; this daily smoking continued after service.

In a March 1998 statement, Dr. L. B. wrote that the Veteran continued to smoke despite his multiple strokes and that cigarettes will "kill him."

An October 1998 opinion from Dr. A. N., the Veteran's private neurologist, indicated that the Veteran began smoking during service approximately 30 years ago and that he had attempted to quit despite repeated failed attempts to do so.

An October 1998 opinion from Dr. L. B. indicated that the Veteran had a 30 year history of smoking one pack of cigarettes per day and that he suffered from nicotine dependence.

In an October 1998 opinion, Dr. T. H. stated that the Veteran had been his patient "many years ago" and that the associated treatment records had been destroyed.  To the best of the author's knowledge, the Veteran did not smoke before service in the 1970s.

In a July 2003 statement, the Veteran wrote that he was given C-rations during service which contained cigarettes.  He was told that smoking relieved stress and calmed the nerves.  He began smoking as a result and continued to smoke after service due to nicotine dependence.

A May 2004 statement from J. J. indicated that the Veteran never used tobacco products prior to service and that he began smoking cigarettes during service as they were contained in C-rations.

A December 2004 VA examiner opined that there was no specific evidence that the Veteran's nicotine dependence was acquired during service and that it was probably likely that the Veteran would meet the criteria for a diagnosis of nicotine dependence.

A May 2005 VA opinion from Dr. S. N. noted that the Veteran's active duty health records documented that he was smoking one package of cigarettes daily and that he had a long history of smoking.

Evidence received since the June 2005 Board decision included VA treatment records, various private treatment records and a September 2011 opinion from S. H.  The Veteran also offered personal testimony at an August 2011 hearing.

A March 2007 VA treatment note indicated that the Veteran satisfied the diagnostic criteria for nicotine dependence and that it was "clear" that this habit began during service.

During an August 2011 hearing, the Veteran testified that he did not recall smoking prior to service and that he was smoking a pack a day within six to nine months after service entrance.  He underwent open heart surgery in September 2000.  He had unsuccessfully attempted to wean himself from nicotine in the past.

A September 2011 statement from S. H., an advanced practice nurse, indicated that the Veteran had undergone coronary artery bypass surgery about a year ago and had continued to smoke since his last office visit.  There were numerous factors that contributed to coronary artery disease, including a family history, tobacco use, hyperlipidemia, inflammation disorders, obesity, diabetes and inactivity.  The progression of coronary artery disease tended to slow when people stopped tobacco use and lifestyle changes, including the cessation of tobacco, can reduce a person's current cardiovascular risk.

Additional private treatment records document the Veteran's treatment for a variety of cardiac disabilities, including coronary artery disease.

The Veteran's claim for service connection for nicotine dependence was last denied in a June 2005 Board decision as the evidence of record did not establish a nexus between a current disability and service.  As such, medical evidence establishing such a nexus is required to reopen this claim; the March 2007 VA treatment note suggests such a nexus and the claim for service connection is therefore reopened.

However, VA may only pay compensation benefits as authorized by law and implementing regulations.  Pertinent here is the decision by Congress with the agreement of the President, that for claims received by VA after June 9, 1998, service connection will not be granted on the basis that it is attributable to a veteran's use of tobacco products.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

In this case, the claim for service connection for nicotine dependence was received in May 2007, nearly 10 years after the cut-off date for such claims. Thus, the claim for service connection for nicotine dependence must be denied as a matter of law.  See Sabonis, supra.


ORDER

New and material evidence having been received, the claim for service connection for nicotine dependence is reopened; the appeal is granted to this extent only.

Service connection for nicotine dependence is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


